DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the remarks and argument filed by applicant on November 05, 2021 in response to the Office Action mailed on October 06, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirulli et al. (US 2002/0184125 hereinafter Cirulli)  in view of Grenader (US 2017/0064027) and further in view of McVickar et al. (US 8,719,120, hereinafter McVickar), and further in view of Brady et al. (US 2011/0288972, hereinafter Brady).
With respect to claims 1, 8 and 15, Cirulli discloses a computer-implemented method, a system for tax of employee payroll taxes, the system comprising: a bus system, a storage device 
receiving, by a number of processors, tax processing requests from a plurality of clients,  (abstract, claim 6);
distributing, by a number of processors, each client tax processing request among a plurality of nodes comprising a cluster, wherein nodes are added to the cluster according to processing needs of a client tax processing request (abstract, claim 6); 
creating, by a number of processors, a plurality of actors within each node of the cluster for each employee of a client, wherein each actor performs a specified employee tax processing calculations related to tax processing for the employee (abstract), and 
aggregating, by a number of processors, employee tax processing calculations for each client (abstract, claim 11); and 
outputting, by a number of processors, tax processing filing and payment data for each client to a database (abstract).
Cirulli discloses all of the limitations above but does not explicitly disclose the feature 
wherein actors are added to a node according to processing needs of a client tax processing request, and wherein processing load is balanced within the cluster by redistributing actors from nodes in the cluster with the highest processing loads to nodes in the cluster with the lowest processing loads and wherein each client is an employer of multiple employees, and wherein 
However, Grenader teaches the feature wherein actors are added to a node according to processing needs of a client tax processing request, and wherein processing load is balanced within the cluster by redistributing actors from nodes in the cluster with the highest processing loads to nodes in the cluster with the lowest processing loads (paragraphs [0055] – [0057]), and 
McVickar teaches the feature wherein each client is an employer of multiple employees, and wherein each employer processes payroll taxes for each of its multiple employees (abstract and claim 1), and
Brady teaches the feature wherein processing for each tax balancing request comprises importing employee tax data and reconciling the employee tax data that is imported (abstract and paragraph [0115]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Cirulli to include the feature wherein actors are added to a node according to processing needs of a client tax processing request, and wherein processing load is balanced within the cluster by redistributing actors from nodes in the cluster with the highest processing loads to nodes in the cluster with the lowest processing loads as taught by Grenadar and wherein each client is an employer of multiple employees, and wherein each employer processes payroll taxes for each of its multiple employees as taught by McVickar, and wherein processing for each tax balancing request comprises importing employee tax data and reconciling the employee tax data that is imported  in order to manage the tax processing request, as taught by Brady in order to manage tax data. 
claims 2, 9 and 16 Cirulli further discloses the feature, further comprising throttling the tax balance requests from the clients in a queue (abstract, claim 6).
With respect to claims 3, 10 and 17 Grenader further discloses the feature, wherein the tax processing requests are received by a Kafka messaging system (paragraphs [0055] – [0057]).
With respect to claims 4, 11 and 18 Grenader further discloses the feature, wherein the nodes are Java virtual machines (JVMs) (paragraphs [0055] – [0057]).
With respect to claims 5, 12 and 19 Cirulli further discloses the feature, wherein the cluster is an AKKA cluster (abstract).
With respect to claims 6, 13 and 20 Cirulli further discloses the feature, wherein computational tasks performed by the actors comprise one or more of: tax code validation; gathering tax items from tax forms; calculations of amounts; comparison of actual taxes owed with estimated taxes for designated time periods; or storing data in a database for further processing (abstract, paragraph [0083]).
With respect to claims 7, 14 and 21 Cirulli further discloses the feature, wherein a plurality of actors are organized hierarchically for each client (abstract).

Response to Arguments
Applicant's arguments filed on November 05, 2021 have been fully considered but they are moot in view of new grounds of rejections. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687